
	
		III
		112th CONGRESS
		2d Session
		S. RES. 536
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Ms. Murkowski (for
			 herself, Mr. Johnson of South Dakota, and
			 Mr. Begich) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 9, 2012, as
		  National Fetal Alcohol Spectrum Disorders Awareness
		  Day.
	
	
		Whereas the term fetal alcohol spectrum
			 disorders includes a broader range of conditions than the term
			 fetal alcohol syndrome and has replaced the term fetal
			 alcohol syndrome as the umbrella term describing the range of effects
			 that can occur in an individual whose mother consumed alcohol during her
			 pregnancy;
		Whereas fetal alcohol spectrum disorders are the leading
			 cause of cognitive disability in Western civilization, including the United
			 States, and are 100 percent preventable;
		Whereas fetal alcohol spectrum disorders are a major cause
			 of numerous social disorders, including learning disabilities, school failure,
			 juvenile delinquency, homelessness, unemployment, mental illness, and
			 crime;
		Whereas the incidence rate of fetal alcohol syndrome is
			 estimated at 1 out of every 500 live births and the incidence rate of fetal
			 alcohol spectrum disorders is estimated at 1 out of every 100 live
			 births;
		Whereas, in February 1999, a small group of parents with
			 children who suffer from fetal alcohol spectrum disorders united to promote
			 awareness of the devastating consequences of alcohol consumption during
			 pregnancy by establishing International Fetal Alcohol Syndrome Awareness
			 Day;
		Whereas September 9, 1999, became the first International
			 Fetal Alcohol Syndrome Awareness Day;
		Whereas Bonnie Buxton of Toronto, Canada, the co-founder
			 of the first International Fetal Alcohol Syndrome Awareness Day, asked
			 What if ... a world full of FAS/E [Fetal Alcohol Syndrome/Effect]
			 parents all got together on the ninth hour of the ninth day of the ninth month
			 of the year and asked the world to remember that, during the 9 months of
			 pregnancy, a woman should not consume alcohol ... would the rest of the world
			 listen?; and
		Whereas, on the ninth day of the ninth month of each year
			 since 1999, communities around the world have observed International Fetal
			 Alcohol Syndrome Awareness Day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 9, 2012, as National Fetal Alcohol Spectrum Disorders
			 Awareness Day; and
			(2)calls on the
			 people of the United States to observe National Fetal Alcohol Spectrum
			 Disorders Awareness Day with—
				(A)appropriate
			 ceremonies—
					(i)to
			 promote awareness of the effects of prenatal exposure to alcohol;
					(ii)to
			 increase compassion for individuals affected by prenatal exposure to
			 alcohol;
					(iii)to minimize the
			 effects of prenatal exposure to alcohol; and
					(iv)to
			 ensure healthier communities across the United States; and
					(B)a moment of
			 reflection during the ninth hour of September 9, 2012, to remember that a woman
			 should not consume alcohol during the 9 months of her pregnancy.
				
